Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-25 have been examined and rejected. This Office action is responsive to the argument filed on 05/09/2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 19 recites “generating a first graph for a first user of the plurality of users and a second graph for a second subject user of the plurality of users, each of the first and second graphs being generated based on a set of event records from the one or more event records”, which means that the first (second) graph is generated based on the set of event records, that is event records filtered by permission -> event graph. The process is described by reciting that “a respective set of event records” is selected based on the user’s permission attribute, then the graph is generated to represent the logic relationship of the respective set of event records. Then it is recited “generating a first set of user-specific feed entries corresponding to first individual ones of the set of event records based on at least the first graph for the subject first user”, which means that event graph ->user feed records, which is in conflict with the above mentioned, since the event records filtered by permission and user feed records are actually the same events. It is unclear what is role of the event graph in the generating steps. For examination purpose, examiner considers two different features of 1) display filtered events based on permission attributes; 2) generate event graph based on events relationship.

Claim 21 has similar issues for the generating steps, except it recites “generating recommendations” instead of “generating feed entries”.

Claims 2-12, 13-18, 20, 22-25 are rejected for failing to cure the deficiency from their respective parent claim by dependency.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 11-12, and 16-19 are rejected under AIA  35 U.S.C §103 as being unpatentable over CHAN et al. (US 20150134693 A1, hereinafter CHAN) in view of Pai et al. (US 20170185687 A1, hereinafter Pai) and in view of DELL'ANNO et al. (US 20160373476 A1, hereinafter DELL'ANNO).

As to independent claims 1, 12 and 19, CHAN teaches a method for presenting collaboration activity to a particular user (paragraph [0011], a method for routing activity information in a collaboration system, and also, paragraph [0095], only user feed items 
with events 437 associated with an object 430 that the user is authorized to access will be rendered in the user's personal user feed, the user's personal feed is the presented collaboration activity to a particular user), the method comprising:
identifying (paragraph [0014], rendering the plurality of group feed items as posts in a plurality of corresponding group feeds) one or more user events that correspond to one or more interactions between a plurality of users and one or more content objects, wherein the one or more content objects are stored within a content management system and the plurality of users interact with the one or more content objects through the content management system (paragraph [0051], An activity feed 119 is identified for a specific collaboration group which is the one or more interaction event between a plurality of users and collaboration objects. The activity feed 119 may include an organized listing of comments posted by various users 110, and also paragraph [0056], When the collaboration system 101 receives information from an external application 105, it can create a corresponding event item that includes some or all of the information in an event table; the event item pushed by the external application 105 is the one content object);
recording one or more event records that codify one or more event attributes corresponding to one or more of the user events (Fig. 5, paragraph [0082], the feed manager 401 may create a corresponding user feed item 447 in the user feeds table 445 that associates a user identifier for the user with a particular event. The user feeds table 445 is for codifying the event attributes such as event identification), wherein event data corresponding to the one or more event records with a permission attribute for the event data (paragraph [0089], In action 690, the collaboration system 101 can generate user feed items 447 that associates authorized user 110 with the event 427; the event associated authorized user is the permission attribute); 
generating event records for a first user of the plurality of users and event records for a second subject user of the plurality of users, each of the event records generated based on a set of event records from the one or more event records (paragraph [0089], the user feed items 447 and collaboration group feeds items 437 can then be used by the collaboration system to populate corresponding user feeds and collaboration group feeds when the user 110 logs onto the collaboration system 101 and requests to access the various activity feeds 119; a first user and a second user log onto the collaboration system 101, and gets different user feeds based on different user ID) by:
selecting a respective set of event records from the one or more event records based at least in part on one or more permission attributes that correspond to a respective user, the respective set of event records pertaining to the one or more content objects stored within the content management system (paragraph [0063], the determination that a particular user is an authorized user of a particular object may be used to determine what event information is routed to that user's individual user feed; paragraph [0097], The collaboration system 101 can then render the collaboration group feed items 437 as posts in the corresponding collaboration group feeds for the user 110, wherein the collaboration group feeds is the one or more event records to select from. The rendered items 437 from the group feed relating to the specific user 110 is the set of event records who has access permission),
wherein, based on corresponding permission attributes, a first respective event is included in the respective set of event records selected for the respective user and a second respective event record is excluded from the respective set of event records selected for the respective user (paragraph [0089], only the events 427 associated with the user 110 in a corresponding user feed item 447 will be shown to the user 110 in the collaboration group feed that the user 110 follows.  If the user 110 is not authorized to view the event 427 in his or her corresponding user feed, then that user 110 will not be allowed to view the event 427 based on his membership in a particular collaboration group; paragraph [0095], only user feed items with events 437 associated with an object that the user is authorized to access will be rendered in the user's personal user feed),
generating a first set of user-specific feed entries corresponding to individual ones of the set of event records for the subject user (paragraph [0089], the collaboration system 101 can generate user feed items 447 that associates authorized user 110. The user feed items 447 and collaboration group feeds items 437 can then be used by the collaboration system to populate corresponding user feed when the user 110 logs onto the collaboration system, wherein the corresponding user feed is the generated first set of user-specific feed entries);
generating a first set of user-specific feed entries for the subject user, and preparing a set of user-specific feed entries to present to the subject user in a user interface (paragraph [0090], FIG. 7 illustrates an example collaboration system 101 user interface (UI) 700 for a particular user 110. As shown, the user interface 700 can include a collaboration window 701 that includes the user feed 735 associated with the particular user 110).
CHAN does not teach:
event data corresponding to the one or more event records comprises a collaborator field that forms a permission attribute for the event data;
generating a graph, the graph being generated based on a set of event records from the one or more event records, by:
forming a logical representation of the respective set of event records as a respective graph, and 
generating information based on at least the graph.
Pai teaches:
event data corresponding to the one or more event records comprises a collaborator field that forms a permission attribute for the event data (paragraph [0076], Users' interactions with the content item include, for example, when a user reviews the content item, edits the content item (i.e., changes the content data of a content item), views changes made to the content item by other users, comments on the content item, views other users' comments on the content item, renames the content item, creates a new version of the content item, shares the content item, and so forth.  Event data, for example, includes an event ID, a time stamp associated with the event, an event type (e.g., comment, view, edit, retrieve/open, save/close) associated with the event, the content (e.g., texts and/or images of the comment, the specifics of the edit) of the event, a content item version, a user ID, a device ID, and one or more associated events; an event type (e.g., comment, view, edit, retrieve/open, save/close) is the collaborator field);
Since CHAN teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate event data corresponding to the one or more event records comprises a collaborator field that forms a permission attribute for the event data, as taught by Pai, as the prior arts are from the same application field of collaboration system user event filtering, and Pai further specifies permission field based event records. By incorporating Pai into CHAN would improve the integrity of CHAN’s system by allowing providing events for displaying in activity feed 306 in response to receiving a request from device 100 to display content item (Pai, paragraph [0047]).
CHAN/Pai does not teach:
generating a graph, the graph being generated based on a set of event records from the one or more event records, by:
forming a logical representation of the respective set of event records as a respective graph, and 
generating information based on at least the graph.
DELL'ANNO teaches:
generating a graph, the graph being generated based on a set of event records from the one or more event records (paragraph [0126], a graph creator 2114 may read, combine, and organize data from the data store 2112 and the real-time event processor 2108), by:
forming a logical representation of the respective set of event records as a respective graph (paragraph [0126], a graph creator 2114 may read, combine, and organize data from the data store 2112 and the real-time event processor 2108. Further, the graph creator 2114 may write the results to a graph data store 2116), and 
generating information based on at least the graph (paragraph [0126], The graph data store 2116 may hold the analyzed data in an optimized format for event correlation based queries. A graph analyzer 2118 may pull information from the graph data store 2116; A visualizer 2126 may provide for visual representation of resulting intelligence information in human understandable format).
Since CHAN/Pai teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating a graph, the graph being generated based on a set of event records from the one or more event records, by: forming a logical representation of the set of event records as a graph, and generating information based on at least the graph, as taught by DELL'ANNO, as the prior arts are from the same application field of collaboration system user event filtering, and DELL'ANNO further graphical store of events. By incorporating DELL'ANNO into CHAN/Pai would improve the integrity of CHAN/Pai’s system by allowing visual representation of resulting intelligence information in human understandable format (DELL'ANNO. paragraph [0126]).

As to dependent claims 5, and 16, the rejection of claim 1 is incorporated. CHAN teaches the method of claim 1, further comprising the first set of user-specific feed entries to the first user in an event panel of a user interface (Fig. 7, paragraph [0091], The user interface 700 may also include a number of collaboration group 
feeds 745; paragraph [0089], only the events 427 associated with the user 110 in a corresponding user feed item 447 will be shown to the user 110 in the collaboration group feed that the user 110 follows).

As to dependent claims 6, and 17, the rejection of claim 1 is incorporated. CHAN teaches the method of claim 1, wherein content interactions are recorded as collaboration activities within the one or more events that are recorded, and the one or more events records for content interactions are used to select the respective set of event records corresponding to the first set of user-specific feed entries presented to the first user (paragraph [0095], only user feed items with events 437 associated with an object 430 that the user is authorized to access will be rendered in the user's personal user feed, the user's personal feed is the presented collaboration activity to a particular user).
CHAN does not teach:
both user-to-user interactions and user-to-content interactions are recorded as collaboration activities within the one or more events that are recorded.
Pai teaches:
both user-to-user interactions and user-to-content interactions are recorded as collaboration activities within the one or more event that are recorded (Fig. 3A, paragraph [0036], Activity feed 306 may further include a chat or message interface (not shown) that includes a text field for receiving messages from users or posting comments.  Users may interact with a content item via activity feed 306.  For example, a user may add a new comment to a content item or interact with an event such as like a comment, mark a comment as resolved, delete or restore another version).
particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate oth user-to-user interactions and user-to-content interactions are recorded as collaboration activities within the one or more event that are recorded, as taught by Pai, as the prior arts are from the same application field of collaboration system user event filtering, and Pai further user feed content types. By incorporating Pai into CHAN would expand the utility of CHAN’s system by allowing providing events for displaying in activity feed 306 in response to receiving a request from device 100 to display content item (Pai, paragraph [0047]).

As to dependent claims 7, and 18, the rejection of claim 1 is incorporated. CHAN teaches the method of claim 1, wherein individual ones of the one or more content objects has a respective set of permissions attributes (paragraph [0095], only user feed items with events 437 associated with an object that the user is authorized to access will be rendered in the user's personal user feed, wherein the user is authorized to access the collaboration object is the permission attribute of the user).

As to dependent claim 8, the rejection of claim 1 is incorporated. CHAN teaches the method of claim 1, wherein the permissions attribute is derived from at least one of, one or more user profiles associated with the users, or a set of access permissions associated with one or more content objects (paragraph [0095], Only user feed items with events 437 associated with an object that the user is authorized to access will be rendered in the user's personal user feed, wherein the user is authorized to access the collaboration object is the permission attribute of the user).	 

As to dependent claim 11, the rejection of claim 12 is incorporated. CHAN teach the computer readable medium of claim 12, wherein the permissions attribute is derived from at least one of, one or more user profiles associated with the plurality of users, or a set of access permissions associated with one or more content objects (paragraph [0089], only the events 427 associated with the user 110 in a corresponding user feed item 447 will be shown to the user 110 in the collaboration group feed that the user 110 follows.  If the user 110 is not authorized to view the event 427 in his or her corresponding user feed, then that user 110 will not be allowed to view the event 427 based on his membership in a particular collaboration group; paragraph [0095], only user feed items with events 437 associated with an object that the user is authorized to access will be rendered in the user's personal user feed).

Claims 2-4 and 13-15 are rejected under AIA  35 U.S.C §103 as being unpatentable over CHAN et al. (US 20150134693 A1, hereinafter CHAN) in view of Pai et al. (US 20170185687 A1, hereinafter Pai) and in view of DELL'ANNO et al. (US 20160373476 A1, hereinafter DELL'ANNO) in view of CHANG et al. (US 10102305 B1, hereinafter CHANG).

As to dependent claims 2, and 13, the rejection of claim 1 is incorporated. CHAN teaches the method of claim 1, further comprising the first set of user-specific feed entries associated with the first user (paragraph [0095], only user feed items with events 437 associated with an object 430 that the user is authorized to access will be rendered in the user's personal user feed, the user's personal user feed is the presented collaboration activity to a particular user).
CHAN/Pai/DELL'ANNO does not teach: 
detecting one or more user interactions with a first set of feed entries; 
determining one or more learning outcomes, the determining being based at least in part on at least one of the one or more user interactions; and 
processing an additional set of feed entries based at least in part on the one or more learning outcomes.
CHANG teaches:
detecting one or more user interactions with a first set of feed entries (Col 7 line 33-36, The user click through data may reflect which content items presented a trending content items list (e.g., 102 of FIG. 1) that the user clicked on or otherwise interacted with (e.g., selected), wherein user selection one item in list 102 is the user interaction); 
determining one or more learning outcomes, the determining being based at least in part on at least one of the one or more user interactions (Col 7 line 30-33, In the machine learning case, the weights may be learned using a supervised learning approach based on a training set where the labels in the training set are based on user click through data); and 
processing an additional set of feed entries based at least in part on the one or more learning outcomes (Col 10 line 38-42, a content item is selected for inclusion in a currently trending content items list to be presented to a user of a user account in a graphical user interface. The selection is based on the trend score computed for the content item. The updated content item list with the selected content item included is the second set of feed entries).
Since CHAN/Pai/DELL'ANNO teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate preparing a set of user-specific feed entries to present to the subject user in a user interface, as taught by CHANG, as the prior arts are from the same application field of user interface display of collaboration feed entries. By incorporating CHANG into CHAN/Pai/DELL'ANNO would expand the utility of CHAN/Pai/DELL'ANNO’s system by allowing to improve user efficiency by enabling users to spend less time searching for content items (CHANG, Col 2 line 2-4).

As to dependent claims 3, and 14, the rejection of claim 2 is incorporated. CHAN/Pai/DELL'ANNO does not teach the method of claim 2, wherein determining the one or more learning outcomes is based at least in part on a learning model.
CHANG teaches:
determining the one or more learning outcomes is based at least in part on a learning model (Col 10 line 38-42, a content item is selected for inclusion in a currently trending content items list to be presented to a user of a user account in a graphical user interface. The selection is based on the trend score computed for the content item, the learning model is to select based on the trend score)
Since CHAN/Pai/DELL'ANNO teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining the one or more learning outcomes is based at least in part on a learning model, as taught by CHANG, as the prior arts are from the same application field of user interface display of collaboration feed entries. By incorporating CHANG into CHAN/Pai/DELL'ANNO would expand the utility of CHAN/Pai/DELL'ANNO’s system by allowing to improve user efficiency by enabling users to spend less time searching for content items (CHANG, Col 2 line 2-4).

As to dependent claims 4, and 15, the rejection of claim 2 is incorporated. CHAN/Pai/DELL'ANNO does not teach the method of claim 2, wherein the one or more learning outcomes affects at least one of, a display order, or one or more visual elements.
CHANG teaches:
the one or more learning outcomes affects at least one of, a display order, or one or more visual elements (Col 10 line 42-46, among the trend scores computed for the user account at operation 206, the top N scoring content items per the computed trend scores are selected for inclusion in the currently trending content items list presented to the user, so the learning model is to select based on the trend score)
Since CHAN/Pai/DELL'ANNO teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the one or more learning outcomes affects at least one of, a display order, or one or more visual elements, as taught by CHANG, as the prior arts are from the same application field of user interface display of collaboration feed entries. By incorporating CHANG into CHAN/Pai/DELL'ANNO would expand the utility of CHAN/Pai/DELL'ANNO’s system by allowing to improve user efficiency by enabling users to spend less time searching for content items (CHANG, Col 2 line 2-4). 

Claims 9-10 are rejected under AIA  35 U.S.C §103 as being unpatentable over CHAN et al. (US 20150134693 A1, hereinafter CHAN) in view of Pai et al. (US 20170185687 A1, hereinafter Pai) and in view of DELL'ANNO et al. (US 20160373476 A1, hereinafter DELL'ANNO) and in view of Bhat et al. (US 20130297689 A1, hereinafter Bhat).

As to dependent claim 9, the rejection of claim 1 is incorporated. CHAN teaches the method of claim 1, wherein the one or more event records (paragraph [0077], each event 427 includes an object identifier and one or more other attributes. The event table 425 is for storing the event records),
CHAN/Pai/DELL'ANNO does not teach the one or more records are logically represented by at least one graph data structure.
	Bhat teaches the one or more records are logically represented by at least one graph data structure (paragraph [0020], Fig. 3B, nodes of social graph 340 may represent various entities that interact or are acted upon, such as meetings, topics, shared content, the set of events as a connected graph is the logically represented in the social graph).
Since CHAN/Pai/DELL'ANNO teaches a method of presenting collaboration activities in the user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the one or more records are logically represented by at least one graph data structure, as taught by Bhat, as the prior arts are from the same application field of user interface display of collaboration events. By incorporating Bhat into CHAN/Pai/DELL'ANNO would expand the utility of CHAN/Pai/DELL'ANNO’s system by allowing simple relationships may be identified and stored in social graph (Bhat, paragraph [0020]).

As to dependent claim 10, the rejection of claim 9 is incorporated. CHAN/Pai/DELL'ANNO does not teach the method of claim 9, wherein the event graph data structure comprises two or more nodes that correspond to two or more objects, and the event graph data structure comprises one or more edges that correspond to one or more relationships between the two or more objects.
	Bhat teaches the event graph data structure comprises two or more nodes that correspond to two or more objects, and the event graph data structure comprises one or more edges that correspond to one or more relationships between the two or more objects (paragraph [0020], for example, the relationships formed by nodes 342 
and 344, and edges 343 and 345 represent or indicate that Persons A and B 
simply emailed one another.).
Since CHAN/Pai/DELL'ANNO teaches a method of presenting collaboration activities in the user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the event graph data structure comprises two or more nodes that correspond to two or more objects, and the event graph data structure comprises one or more edges that correspond to one or more relationships between the two or more objects, as taught by Bhat, as the prior arts are from the same application field of user interface display of collaboration events. By incorporating Bhat into CHAN/Pai/DELL'ANNO would expand the utility of CHAN/Pai/DELL'ANNO’s system by allowing simple relationships may be identified and stored in social graph (Bhat, paragraph [0020]).


Claim 20 is rejected under AIA  35 U.S.C §103 as being unpatentable over CHAN et al. (US 20150134693 A1, hereinafter CHAN) in view of Pai et al. (US 20170185687 A1, hereinafter Pai) and in view of DELL'ANNO et al. (US 20160373476 A1, hereinafter DELL'ANNO) and in view of Chapman et al. (US 20160260336 A1, hereinafter Chapman).

As to dependent claim 20, the rejection of claim 19 is incorporated. CHAN teach the system of claim 19, wherein the set of acts further comprising the first set of user-specific feed entries associated with the first user (paragraph [0089], the collaboration system 101 can generate user feed items 447 that associates authorized user 110. The user feed items 447 and collaboration group feeds items 437 can then be used by the collaboration system to populate corresponding user feed when the user 110 logs onto the collaboration system). 	CHAN/Pai/DELL'ANNO does not teach:
detecting one or more user interactions with the set of entries; 
determining one or more learning outcomes, the determining being based at least in part on at least one of the one or more user interactions; and 
processing an additional set of entries based at least in part on the one or more learning outcomes.
Chapman teaches:
detecting one or more user interactions with the set of entries (paragraph [0013], selecting a primary course activity associated with a primary course within the plurality of courses); 
determining one or more learning outcomes, the determining being based at least in part on at least one of the one or more user interactions (paragraph [0013], selecting a primary learning outcome associated with the primary course activity, identifying other course activities that are associated with a learning outcome similar to the primary learning outcome (the other activities being associated with courses within the plurality of courses)); and 
processing an additional set of entries based at least in part on the one or more learning outcomes (paragraph [0013], joining the primary course activity and other course activities into an activity stream).
Since CHAN/Pai/DELL'ANNO teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Chapman, as the prior arts are from the same application field of user interface display of user entries. By incorporating Chapman into CHAN/Pai/DELL'ANNO would expand the utility of CHAN/Pai/DELL'ANNO’s system by allowing collating course activities from a plurality of courses into a personal learning stream (Chapman, paragraph [0001]).


Claims 21-25 are rejected under AIA  35 U.S.C §103 as being unpatentable over Pai et al. (US 20170185687 A1, hereinafter Pai) in view of DELL'ANNO et al. (US 20160373476 A1, hereinafter DELL'ANNO) and in view of CHAN et al. (US 20150134693 A1, hereinafter CHAN).

As to independent claim 21, Pai teaches a method for presenting collaboration activity to a particular user of a cloud-based content management platform (paragraph [0078], Content management system 110 may be implemented using a single computer, or a network of computers, including cloud-based computer implementations; paragraph [0027], activity feed module 207 provides a message or chat interface enabling users to send public or private messages to one or more other users who also work on the content item; paragraph [0004], A content management system maintains events related to a content item that correspond to users' interaction with the content item and provide the events for display in an activity feed to client devices of various users that collaborate on the content item), the method comprising: 
providing a cloud-based content collaboration platform (paragraph [0035], FIGS. 3-5 illustrate examples of the collaborative editing that includes multiple users interacting with content item 302; paragraph [0078], Content management system 110 may be implemented using a single computer, or a network of computers, including cloud-based computer implementations); and 
providing a social media user interface that displays a social media formatted feed wherein the social media formatted feed comprises file-based recommendations from the cloud-based content management platform (paragraph [0027], activity feed module 207 provides a message or chat interface enabling users to send public or private messages to one or more other users who also work on the content item; the chat interface is the social media user interface; paragraph [0036], content item 302 is displayed concurrently with activity feed 306 on both desktops 300A and 300B, thereby to provide a currently updated-list or history of content item events and user submitted messages; 308 is content item 302 based recommendations; paragraph [0059], content storage 820 can be a cloud storage provider or network storage accessible via one or more communications networks), at least by: 
identifying one or more user events that correspond to one or more interactions between a plurality of users and one or more collaboration objects stored within a cloud-based content management platform, wherein event data corresponding to the one or more interactions comprises a collaborator field that forms a permission attribute for the event data (paragraph [0028], For a particular content item, event management module 204 sends events including a particular user's interaction with the content item to the content management system in real time. The content management system receives events including various users' interactions with the content item from various user devices; paragraph [0031], when a user has viewed a comment (or edits) made by another user, access module 206 receives corresponding data and creates an event. Access module 206 sends the event to event management module 204, and event management module 204 sends the event to content management system 110. In one embodiment, access module 206 may additionally provide interaction information for user submitted messages received via the activity feed to event management module 204); 
generating recommendations for the particular user, the recommendations for the particular user being generated for the particular user based at least in part on a set of interaction from the one or more interactions (paragraph [0037], activity feed 306 displays a list of events as event notifications 308 and 310. Each event notification corresponds to one or more events and displays event data associated with the one or more events; activity feed 306 is the recommendation) by:
selecting a set of interactions from the one or more interactions based at least in part on  one or more permission attributes that correspond to the particular user, the set of interactions pertaining to the one or more collaboration objects stored within the cloud-based content management platform, wherein the recommendations are generated based on corresponding permission attributes, a first event is included in the set of interactions selected for the particular user and a second event is excluded from the set of interactions selected for the particular user (paragraph [0031], when a user has viewed a comment (or edits) made by another user, access module 206 receives corresponding data and creates an event. Access module 206 sends the event to event management module 204, and event management module 204 sends the event to content management system 110. … the interaction information for message events may be provided to event management module 204 by activity feed module 207; paragraph [0025], For example, a user may configure to mute events with the event types of retrieve or open, in which case activity feed module 207 does not display event notifications corresponding to users retrieving or opening content items; the event that the particular user is authorized to access is the first event, and the event that the particular user is not authorized to access is the second event); and 
providing a stream of at least some of the recommendations to a social media user interface, wherein the social media formatted feed is populated with recommendations from the stream of the at least some of the recommendations (paragraph [0036], to provide a currently updated-list or history of content item events and user submitted messages. As such, the events that are specific to content item 302 are reflected essentially in real time as they occur on any device that has access to the content item 302).
Pai does not teach:
providing a first and second user interface that displays a user feed;
generating recommendations for each of a first user and the particular a second user,
providing a first stream of at least some of the recommendations for the first user to the first user interface and a second stream of at least some of the recommendations for the second user to the second user interface,
generating the information, the information being generated using a graph7PATENT Atty. Dkt. No. BOX-2018-0001-US10created based at least in part on a set of interaction from the one or more interactions by: 
the information is generated by forming a logical representation of the set of interactions as a graph.
DELL'ANNO teaches:
generating the information, the information being generated using a graph7PATENT Atty. Dkt. No. BOX-2018-0001-US10created based at least in part on a set of interaction from the one or more interactions by (paragraph [0126], a graph creator 2114 may read, combine, and organize data from the data store 2112 and the real-time event processor 2108; The graph data store 2116 may hold the analyzed data in an optimized format for event correlation based queries. A graph analyzer 2118 may pull information from the graph data store 2116; A visualizer 2126 may provide for visual representation of resulting intelligence information in human understandable format), by:
the information is generated by forming a logical representation of the set of interactions as a graph (paragraph [0126], a graph creator 2114 may read, combine, and organize data from the data store 2112 and the real-time event processor 2108. Further, the graph creator 2114 may write the results to a graph data store 2116). 
Since Pai teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating the information, the information being generated using a graph7PATENT Atty. Dkt. No. BOX-2018-0001-US10created based at least in part on a set of interaction from the one or more interactions by, the information is generated by forming a logical representation of the set of interactions as a graph h, as taught by DELL'ANNO, as the prior arts are from the same application field of collaboration system user event filtering, and DELL'ANNO further graphical store of events. By incorporating DELL'ANNO into Pai would improve the integrity of Pai’s system by allowing visual representation of resulting intelligence information in human understandable format (DELL'ANNO. paragraph [0126]).
Pai/DELL'ANNO does not teach:
providing a first and second user interface that displays a user feed;
generating recommendations for each of a first user and the particular a second user,
providing a first stream of at least some of the recommendations for the first user to the first user interface and a second stream of at least some of the recommendations for the second user to the second user interface.
CHAN teaches:
providing a first and second user interface that displays a user feed (paragraph [0090], FIG. 7 illustrates an example collaboration system 101 user interface (UI) 700 for a particular user 110. As shown, the user interface 700 can include a collaboration window 701 that includes the user feed 735 associated with the particular user 110; different user log into the system display different user specific interface);
generating recommendations for each of a first user and the particular a second user (paragraph [0089], the user feed items 447 and collaboration group feeds items 437 can then be used by the collaboration system to populate corresponding user feeds and collaboration group feeds when the user 110 logs onto the collaboration system 101 and requests to access the various activity feeds 119; a first user and a second user log onto the collaboration system 101, and gets different user feeds based on different user ID) ,
providing a first stream of at least some of the recommendations for the first user to the first user interface and a second stream of at least some of the recommendations for the second user to the second user interface (paragraph [0095], The collaboration system 101 can then render the events 427 associated with the user feed items 447 as posts in a user feed associated with the requesting user 110, in action 940.  In some embodiments, only user feed items with events 437 associated with an object 430 that the user is authorized to access will be rendered in the user's personal user feed; the user's personal user feed is the recommendations for the logged in user).
Since Pai/DELL'ANNO teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by CHAN, as the prior arts are from the same application field of collaboration system user event filtering, and CHAN further specifies permission field based event records. By incorporating CHAN into Pai/DELL'ANNO would improve the integrity of CHAN’s system by allowing only user feed items with events 437 associated with an object 430 that the user is authorized to access will be rendered in the user's personal user feed (CHAN, paragraph [0095]).

As to dependent claim 22, the rejection of claim 21 is incorporated. Pai teaches the method of claim 21, wherein icons within the activity stream component correspond to user interactions (FIG. 3A, paragraph [0036], activity feed 306 includes event notifications 308 and 310, scroll button 316 for controlling displaying other event notifications).


As to dependent claim 23, the rejection of claim 22 is incorporated. Pai teaches the method of claim 22, wherein icons within the activity stream component correspond to user interactions  (FIG. 3A, paragraph [0036], activity feed 306 includes event notifications 308 and 310, scroll button 316 for controlling displaying other event notifications).

As to dependent claim 24, the rejection of claim 23 is incorporated. Pai teaches the method of claim 23, wherein one or more of the user interactions are transmitted to the cloud-based content collaboration platform (paragraph [0002], when content items are added, deleted, or edited on a device, these modifications are sent to the content management system for storage and synchronization with other devices).


As to dependent claim 25, the rejection of claim 24 is incorporated. Pai teaches the method of claim 24, further comprising raising an interaction event in the cloud-based content management platform in response to the one or more of the user interactions transmitted to the cloud-based content collaboration platform (paragraph [0019], In addition to content sharing, content management system 110 updates shared content responsive to changes and enables synchronized changes to content items across multiple devices 100. Users who register with content management system 110 are provided with a user account and a user may synchronize content across multiple devices 100 associated with the user's account, and the user may share content that is synchronized with devices associated with other users' accounts).

Response to Arguments
Applicant's arguments filed 05/09/2022 for claims 1, 12, and 19 have been fully considered but they are not persuasive.

As to 112(b) rejections of claims 1, 12, and 19, applicant’s argument is not persuasive. The claims language is unclear about the process of: 1) display filtered events based on permission attributes; 2) generate event graph based on events relationship.  Based on specification such as paragraph [0090]-[0091], the user specific-feed entries are based on the filtered events, and the event graphs are also based on the filtered event records. Contrary as argued by applicant, Fig. 5 is a user activity graph which is constructed based on filtered user events, and step 506, 508 recite an event message construction process based on the event attributes and/or description information associated with the user event, which has nothing to do with the generated event graph. Therefore, the claims language “generating a first set of user-specific feed entries corresponding to first individual ones of the set of event records based on at least the first graph for the subject first user” and “generating a second set of user-specific feed entries corresponding to second individual ones of the set of event records based on at least the second graph for the subject second user” is not exact for presenting the logic relationships between user-specific feed entries and the event graph.

As to independent claims 1, 12, and 19 prior art 103 rejections, the primary art CHAN teaches a user interface corresponding to a personalized user activity feed. Different sets of user-specific event feed are generated and presented to different users such as a first user or a second user based on different user logging into the system, as the first user and the second user are independent users to the system (Chan, Fig. 5, paragraph [0082], [0089]). The logged user which has the identify attribute is only permitted to view the user specific authorized data, which makes the user authorization to be a permission attribute for event filtering. CHAN does not teach generating a graph, based on a set of event records. As the combination prior art, Pai teaches a collaborator field that forms a permission attribute for the event data (paragraph [0076]), and DELL'ANNO makes up what is not taught by CHAN/Pai. DELL'ANNO teaches generating a graph with a graph creator based on correlation of a set of event records, and generating information based on event correlations of the graph (DELL'ANNO, paragraph [0126]). A review of specification paragraph [0090]-[0091] show that a user event activity graph does not directly affect the user feed entries displayed attributes such as event time. Chan in view of DELL'ANNO teaches two different features of 1) display filtered events based on permission attributes; 2) generate event graph based on events relationship which is the idea of the independent claims.

As a conclusion, CHAN/Pai/DELL'ANNO teaches the amended independent claims 1, 12, and 19.
	
	Claim 21 is similarly as claim 1 in view of Pai/Dell/Chan for the filtered events/event graph features.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wan, Qi whose telephone number is (571) 272-6445 The examiner can normally be reached on M-F 8:30-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Q.W./

/BEAU D SPRATT/Primary Examiner, Art Unit 2143